    Case 19-10026-SMT   Doc 20    Filed 09/15/20 Entered 09/15/20 11:00:38   Desc Main
                                 Document Page 1 of 16
The document below is hereby signed.

Signed: September 14, 2020




                                   ___________________________
                                   S. Martin Teel, Jr.
                                   United States Bankruptcy Judge

                         UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF COLUMBIA

     In re                                )
                                          )
     ZENOBIA DENELLE WILSON,              )      Case No. 19-00504
                                          )      (Chapter 7)
                        Debtor.           )
                                          )
                                          )
     ZENOBIA DENELLE WILSON,              )
                                          )
                        Plaintiff,        )
                                          )
               v.                         )      Adversary Proceeding No.
                                          )      19-10026
     US BANK, NA SUCCESSOR                )
     TRUSTEE TO LASALLE BANK              )
     NATIONAL ASSOCIATION, ON             )
     BEHALF OF THE HOLDERS OF             )
     BEAR STEARNS ASSET BACKED            )
     SECURITIES I TRUST 2007-HE3,         )
     ASSET-BACKED CERTIFICATES            )      Not for publication in
     SERIES 2007-HE3,                     )      West’s Bankruptcy Reporter.
                                          )
                        Defendant.        )

                    MEMORANDUM DECISION RE MOTION TO DISMISS

          The complaint against the defendant, U.S. Bank, N.A. (as

     trustee of a trust), seeks to avoid alleged transfers to U.S.

     Bank as preferences under 11 U.S.C. § 547, to recover the alleged

     preferential transfers under 11 U.S.C. § 550, and upon entry of

     such a judgment, to     disallow any claim of U.S. Bank under 11
Case 19-10026-SMT   Doc 20    Filed 09/15/20 Entered 09/15/20 11:00:38   Desc Main
                             Document Page 2 of 16


U.S.C. § 502(d) unless U.S. Bank disgorges the allegedly

preferential transfers.        The complaint also seeks to revisit

issues pertinent to a completed foreclosure sale action in the

Superior Court of the District of Columbia.             The complaint must

be dismissed.

                                        I

      The plaintiff, Zenobia Denelle Wilson, commenced this

adversary proceeding as a debtor in a case under Chapter 13 of

the Bankruptcy Code (11 U.S.C.) in which a standing trustee

appointed under 28 U.S.C. § 586(b) acted as the trustee in the

case.   The case was later converted to a case under Chapter 7 of

the Bankruptcy Code, and a Chapter 7 trustee was appointed.                 The

complaint points to the powers of a trustee under 11 U.S.C. § 547

to avoid a preferential transfer and under 11 U.S.C. § 550 to

recover such a transfer.        Having failed to plead facts

establishing any basis under the Bankruptcy Code for Wilson to

invoke the power of a trustee under § 547 to avoid a preferential

transfer, the complaint failed to establish that Wilson had

standing in the Chapter 13 case to pursue avoidance of any

transfers as a preference.         See Dawson v. Thomas (In re Dawson),

411 B.R. 1, 24 (Bankr. D.D.C. 2008).           The same holds true in the




                                        2
Case 19-10026-SMT    Doc 20    Filed 09/15/20 Entered 09/15/20 11:00:38   Desc Main
                              Document Page 3 of 16


Chapter 7 case.1

                                        II

      Even if Wilson had pled facts establishing standing to seek

to avoid a preference, Wilson has failed to plead facts

establishing a preference.          To state a claim upon which relief

may be granted, a complaint must allege non-conclusory facts, not

just “a formulaic recitation of the elements of a cause of

action,” showing that a claim exists.             Bell Atlantic v. Twombly,

550 U.S. 544, 556 (2007); see also Ashcroft v. Iqbal, 556 U.S.

662, 679 (2009).

      Whether an avoidable preference exists is controlled by 11

U.S.C. § 547(b), which provides:

      Except as provided in subsection (c), the trustee may
      avoid any transfer of an interest of the debtor in
      property—

                    (1) to or for the benefit of the creditor;

                (2) for or on account of an antecedent debt
           owed by the debtor before such transfer was made;

                    (3) made while the debtor was insolvent;

                    (4) made—



      1
        Under 11 U.S.C. § 323, the Chapter 7 trustee is the
representative of the estate in a Chapter 7 case, and has the
capacity to sue. The Chapter 7 trustee is empowered under 11
U.S.C. §§ 547 and 550 to avoid any preferential transfer and to
recover the transfer for the benefit of the estate. The
trustee’s time under 11 U.S.C. § 546(a) to pursue avoidance of
any preference and to make a recovery for the benefit of the
estate has not expired. The trustee has not yet seen fit to
pursue any preference claim.

                                         3
Case 19-10026-SMT    Doc 20    Filed 09/15/20 Entered 09/15/20 11:00:38   Desc Main
                              Document Page 4 of 16


                         (A) on or within 90 days before the date
                    of the filing of the petition; or

                         (B) between 90 days and one year before
                    the date of the filing of the petition, if
                    such creditor at the time of such transfer was
                    an insider; and

                (5) that enables the creditor to receive more
           than such creditor would receive if—

                         (A) the case were a case under chapter 7
                    of this title;

                         (B) the transfer had not been made; and

                         (C) such creditor received payment of
                    such debt to the extent provided by the
                    provisions of this title.

To state a claim upon which relief can be granted regarding a

payment constituting an alleged preference, Wilson was required

to identify a payment constituting a transfer on account of an

antecedent debt,2 the antecedent debt paid, the date of the

payment,3 the amount of the payment,4 and facts demonstrating

that the transfer enabled U.S. Bank to receive more than it would

receive in a Chapter 7 case had the transfer not occurred.                  See

OHC Liquidation Trust v. Credit Suisse First Boston (In re



      2
        Under § 547(b)(2), a transfer is avoidable only if it is
on account of an antecedent debt.
      3
        Under § 547(b)(4), a transfer is avoidable only if it
occurred within 90 days before the filing of the petition in the
case of a non-insider transferee or within one year before the
filing of the petition in the case of an insider transferee.
      4
        Under § 547(b)(8) and (9), a payment under a specified
dollar is not avoidable as a preference.

                                         4
Case 19-10026-SMT    Doc 20    Filed 09/15/20 Entered 09/15/20 11:00:38   Desc Main
                              Document Page 5 of 16


Oakwood Homes Corp.), 340 B.R. 510, 521-522 (Bankr. D. Del.

2006).

      The complaint alleges that “[t]he Debtor made one or more

payments to the Defendant in the amount of $[468,656.50] pro rata

accounting in the manner and amounts set forth in Exhibit 3

attached hereto.”       Compl. ¶ 9.      However, the complaint’s exhibits

contain no specification of the date or amount of any payment,

merely stating in Exhibit 3 (“Payments made to date”): “The

amount of payments made to date based on pro rata accounting is

$468,656.50.”       Dkt. No. 1-1 at 258-59 of 261.         The complaint thus

fails to state a claim upon which relief can be granted.

Dismissal is required.

      To elaborate, the complaint does not allege any facts

establishing that U.S. Bank was an insider such as to make

§ 547(b)(4)(B) applicable, and, accordingly, under

§ 547(b)(4)(A), no preference would exist as to any transfer that

occurred more than 90 days before Wilson filed the voluntary

petition commencing the bankruptcy case.             Wilson has not

identified any transfer occurring within 90 days before the date

of the filing of the petition.

      Indeed, all evidence points to there not having been a

transfer within 90 days before the filing of the petition.                  I

take judicial notice that in U.S. Bank as Trustee v. Wilson, et

al., 2018 CA 001124 R(RP) in the Superior Court of the District


                                         5
Case 19-10026-SMT   Doc 20    Filed 09/15/20 Entered 09/15/20 11:00:38   Desc Main
                             Document Page 6 of 16


of Columbia, U.S. Bank sought foreclosure of its deed of trust

lien with respect to Wilson’s real property located at 3255 Fort

Lincoln Drive, NE, Washington, D.C. (the “Property”) and that in

that action the following occurred.           U.S. Bank obtained on

December 20, 2018, an Order and Decree of Sale authorizing a

foreclosure sale of the Property to be held on U.S. Bank’s behalf

as holder of a lien on the Property; at a foreclosure sale

auction on February 5, 2019, U.S. Bank was the highest bidder for

the Property, having bid $434,579.98 for the Property; on March

11, 2019, the Superior Court ratified the sale; on March 12,

2019, a Trustee’s Deed was executed transferring the Property to

U.S. Bank.   I further take judicial notice that on March 13,

2019, the Trustee’s Deed was recorded in the land records of the

District of Columbia.        On May 31, 2019, the Superior Court

entered its Order Granting Motion to Ratify Accounting, Release

the Bond, and Close the Case.          That Order indicated that “as the

accounting is in order and reasonable,” the accounting was

ratified.    The Order decreed that the foreclosure sale is final.

Wilson’s petition commencing the underlying bankruptcy case was

commenced June 25, 2019, more than 90 days later than the

foreclosure sale and the recording of the trustee’s deed

conveying title to U.S. Bank.

      Plainly the payment to U.S. Bank of the net proceeds of the

sale (the amount bid less the costs of sale) was a transfer “(1)


                                        6
Case 19-10026-SMT   Doc 20    Filed 09/15/20 Entered 09/15/20 11:00:38   Desc Main
                             Document Page 7 of 16


to or for the benefit of a creditor” and “(2) for or on account

of an antecedent debt owed by the debtor before such transfer was

made.”   However, that transfer was not a preference under

§ 547(b) as it occurred more than 90 days before Wilson filed the

petition commencing the bankruptcy case.

      The transfer of the Property to U.S. Bank as the purchaser

at the auction also occurred more than 90 days before the

petition date, and similarly cannot have been a preference even

if the transfer of the Property to it in its capacity of being

the purchaser at a regularly conducted foreclosure sale could be

deemed to be a transfer to it as a creditor on account of its

antecedent claim against Wilson.

                                     III

      The foreclosure sale entailed a payment to U.S. Bank as the

creditor at whose behest the sale was held but also a transfer of

the Property to it as the purchaser by reason of having been the

highest bidder at the foreclosure sale.            Even if they had

occurred within 90 days of the filing of the petition, neither

the payment to U.S. Bank nor the transfer of the Property to U.S.

Bank as the purchaser is avoidable as preference for the

following reasons.

                                       A.

      Regarding the payment to U.S. Bank arising from the

foreclosure sale, no non-conclusory allegations of fact are made


                                        7
Case 19-10026-SMT    Doc 20    Filed 09/15/20 Entered 09/15/20 11:00:38   Desc Main
                              Document Page 8 of 16


to demonstrate that U.S. Bank’s lien was not perfected.                   If the

lien had not been perfected, the payment to U.S. Bank on account

of its claim (if made within 90 days of the filing of the

petition) could be avoided as a preference as in Boberschmidt v.

Society Nat'l Bank (In re Jones), 226 F.3d 917, 921 (7th Cir.

2000).

      When a foreclosure sale was pursuant to a perfected lien,

the payment of the creditor’s claim from the proceeds of the

foreclosure sale is not avoidable as a preference as the lien

would be enforceable in the Chapter 7 case if the transfer had

not occurred.       As required by 11 U.S.C. § 547(b)(5), a payment to

a creditor from a foreclosure sale is a preference only if it

enables the creditor to receive more than it would in a Chapter 7

case had the sale not occurred.           “Payments to a creditor who is

fully secured are not preferential since the creditor would

receive payment up to the full value of his collateral in a

Chapter 7 liquidation.”         In re C–L Cartage Co., Inc., 899 F.2d

1490, 1493 (6th Cir. 1990).          The record is unclear whether the

foreclosure sale was for the full amount owed to U.S. Bank, but

the reasoning of C-L Cartage still applies even if the sale was

for less than the amount of U.S. Bank’s claim.               If the

foreclosure sale had not occurred, then in a Chapter 7 bankruptcy

case, U.S. Bank would have been entitled to receive the same

amount if the Property were sold by the Chapter 7 trustee.


                                         8
Case 19-10026-SMT   Doc 20    Filed 09/15/20 Entered 09/15/20 11:00:38   Desc Main
                             Document Page 9 of 16


Accordingly, U.S. Bank was not enabled by its foreclosure sale to

obtain a greater payment than it would in a Chapter 7 case had

the foreclosure sale not occurred.           A payment to a lien creditor

out of its collateral cannot be preferential: if the sale had not

occurred, the creditor would be entitled in a Chapter 7 case to

enforce the lien against the collateral for the same amount.                 The

claim for that amount was fully secured even if the balance of

its claim was unsecured, and the holding of C-L Cartage applies

to the receipt of that amount from the creditor’s collateral.

                                      B.

      The transfer of the Property to U.S. Bank is also not

avoidable as a preference.         If U.S. Bank (or any other purchaser

at the foreclosure sale) had paid less than the Property was

worth, the bankruptcy estate may look to fraudulent conveyance

law as a possible remedy.         Any transfer of property of a debtor

to a foreclosure sale purchaser may be subject to avoidance under

11 U.S.C. § 548 as a fraudulent conveyance if the debtor received

less than “reasonably equivalent value” for the transfer.

However, as held in BFP v. Resolution Tr. Corp., 511 U.S. 531,

545 (1994), “‘reasonably equivalent value,’ for foreclosed

property, is the price in fact received at a non-collusive

foreclosure sale, so long as all the requirements of the State's

foreclosure law have been complied with.”            The foreclosure sale

here was ratified by the Superior Court as having been conducted


                                        9
Case 19-10026-SMT   Doc 20    Filed 09/15/20 Entered 09/15/20 11:00:38   Desc Main
                             Document Page 10 of 16


in accordance with District of Columbia law.             It is thus not

avoidable as a fraudulent conveyance.

      The transfer of the Property is also not avoidable as a

preference.   There would not be any preference if the Property

had been bought by someone else for a bid of $1.00 more.                 No

preference should exist on the basis that U.S. Bank, by way of

bidding in its claim, happened to turn out to be the highest

bidder.

      This follows because a transfer of a property to the holder

of a perfected lien as the successful bidder at a regularly

conducted foreclosure sale cannot be a preference: the transfer

is to it as the purchaser, not in payment of its claim, and thus

the transfer is not to it as a creditor “on account of” its

antecedent claim as required by § 547(b)(2) for a preference to

exist.    Ehring v. Western Community Moneycenter (In re Ehring),




                                        10
Case 19-10026-SMT   Doc 20    Filed 09/15/20 Entered 09/15/20 11:00:38   Desc Main
                             Document Page 11 of 16


900 F.2d 184, 188-89 (9th Cir. 1990).5

      It is thus irrelevant for purposes of § 547(b)(5) that U.S.

Bank might be able to resell the Property for more than it paid

as the purchaser of the Property at the foreclosure sale.                 The

pertinent inquiry under § 547(b)(5) is the payment U.S. Bank

received as a creditor incident to a regularly conducted

foreclosure sale, not the value of the Property it acquired as

the successful bidder at the foreclosure sale.              See Ehring, 900

F.2d at 188-89.

      Even if Wilson had alleged facts showing that U.S. Bank can

sell the Property for more than it bid at the foreclosure sale;

and even if, contrary to Ehring, 900 F.2d at 188-89, a transfer

of property to a lienor as the successful bidder at a foreclosure

sale can be deemed a transfer to it as a creditor on account of

its antecedent claim, a preference would not exist.               The courts



      5
        See also Glaser v. Chelec, Inc. (In re Glaser), No.
01-10220-SSM, 2002 WL 32375007, at *11 (Bankr. E.D. Va. Oct. 25,
2002), stating:

      the court agrees with Ehring that it would be incongruous
      to allow the avoidability of a real estate foreclosure to
      depend upon the identity of the purchaser. If a third
      party were the high bidder at a regularly conducted,
      non-collusive foreclosure sale of real estate, the sale
      could not be avoided as a fraudulent conveyance under BFP
      and also could not be avoided as a preference because the
      purchaser did not receive the property on account of an
      antecedent debt. That the high bidder happened to be the
      mortgage holder protecting its interest should not result
      in a different outcome.


                                        11
Case 19-10026-SMT   Doc 20    Filed 09/15/20 Entered 09/15/20 11:00:38   Desc Main
                             Document Page 12 of 16


are split on whether such a transfer of a property, when treated

as being on account of an antecedent debt, can be set aside as a

preference.   I agree with those courts that hold that the

policies underlying the reasoning in BFP v. Resolution Trust

Corp. (which dealt with a fraudulent conveyance claim, not a

preference claim) warrant treating the lienor as not having

received a preference if the foreclosure sale was for reasonably

equivalent value (and is thus not avoidable as a fraudulent

conveyance under 11 U.S.C. § 548).6           I decline to follow




      6
        See Veltre v. Fifth Third Bank (In re Veltre), 562 B.R.
890, 893-94 (W.D. Pa. 2017), aff'd, No. CV 17-239, 2017 WL
3481077 (W.D. Pa. Aug. 14, 2017), aff'd, 732 F. App’x 171 (3d
Cir. 2018), cert. denied, 139 S. Ct. 1296 (2019); RL Mgmt. Grp.,
LLC v. Jackson Cty. Treasurer (In re RL Mgmt. Grp., LLC), Adv.
Pro. No. 13-04843, 2014 WL 197692, at *6 (Bankr. E.D. Mich. Jan.
10, 2014); Chase Manhattan Bank v. Pulcini (In re Pulcini), 261
B.R. 836, 844 (Bankr. W.D. Pa. 2001); Newman v. FIBSA Forwarding,
Inc. (In re FIBSA Forwarding, Inc.), 230 B.R. 334 (Bankr. S.D.
Tex. 1999) (“To hold this foreclosure to be a preferential
transfer would create the same problems with state real property
title records that would have been created by classifying the
transaction as a fraudulent transfer. Bankruptcy Code § 547 is
no more ‘clear and manifest’ to that end than Bankruptcy Code
§ 548.”), aff’d, 244 B.R. 94 (S.D. Tex. 1999). I note that there
may be reason to question whether a tax foreclosure sale deserves
the same protection accorded BFP v. Resolution Tr. Corp. to a
real estate mortgage foreclosure sale. This case involves a
foreclosure sale incident to a real estate mortgage (in the form
of a deed of trust).

                                        12
Case 19-10026-SMT   Doc 20    Filed 09/15/20 Entered 09/15/20 11:00:38   Desc Main
                             Document Page 13 of 16


decisions to the contrary.7

                                        IV

      Wilson also challenges the validity of the foreclosure sale,

but the Superior Court of the District of Columbia has

adjudicated the validity of the foreclosure sale in a final

judgment that is binding on this court as a matter of res

judicata as explained below.          The Superior Court issued an order

ratifying the sale,8 and then, on May 31, 2019, its Order

Granting Motion to Ratify Accounting, Release the Bond, and Close

the Case.   That latter Order, clearly indicating that the case

was concluded by the order, was a final judgment for purposes of

appeal under Superior Court Civil Rule 58 (the analog of Fed. R.

Civ. P. 58).    The perfunctory recitation in the Order that the


      7
        See Whittle Dev. Inc. v. Branch Banking & Trust Co., (In
re Whittle Dev., Inc.), 463 B.R. 796, 802–03 (Bankr. N.D. Tex.
2011) (“[I]f a creditor executes on secured property and obtains
the property for what is found to be less than what it would have
garnered in a hypothetical liquidation, then the transfer may be
avoided under the plain meaning of section 547(b).”); Villarreal
v. Showalter (In re Villarreal), 413 B.R. 633 (Bankr. S.D. Tex.
2009); Rambo v. Chase Manhattan Mtg. Corp. (In re Rambo), 297
B.R. 418 (Bankr. E.D. Pa. 2003); Norwest Bank Minn., N.A. v.
Andrews (In re Andrews), 262 B.R. 299, 306 (Bankr. M.D. Pa.
2001).
      8
        The ratification of the sale was not made on a separate
document, separate from the Superior Court’s legal reasoning, as
required by Superior Court Civil Rule 58 (the analog of Fed. R.
Civ. P. 58) in order for an order to be a final judgment.
Moreover, the ratification of the sale still left the claim for
ratification of an accounting to be decided. I assume that so
long as an accounting had not been ratified, Superior Court Civil
Rule 54(b), the analog of Fed. R. Civ. P. 54(b), would require
treating the ratification of the sale as a non-final order.

                                        13
Case 19-10026-SMT   Doc 20    Filed 09/15/20 Entered 09/15/20 11:00:38   Desc Main
                             Document Page 14 of 16


accounting was in order and reasonable, a recitation that was

implicit in upholding the accounting (even if there had been no

such recitation), does not violate the separate document

requirement of Rule 58: it contains no reasoning as to why the

accounting was in order and reasonable.            That the Order was

intended to be a final judgment is obvious because the title of

the judgment (Order Granting Motion to Ratify Accounting, Release

the Bond, and Close the Case) makes clear that the judgment was

intended to be a final adjudication closing the case and making

the foreclosure sale final.          The Order satisfied the separate

document rule.      See Hughes v. Halifax Cty. Sch. Bd., 823 F.2d

832, 835 (4th Cir. 1987) (“[A]n order unaccompanied by a long

explanation is likely to be considered a judgment [under Rule

58].” (internal quotation marks omitted).             See also Kidd v.

District of Columbia, 206 F.3d 35 (D.C. Cir. 2000), cert. denied,

531 U.S. 1071 (2001) (order was sufficiently terse to satisfy

Rule 58).

      Wilson herself has treated the Order as a final appealable

judgment because she later filed a motion seeking relief from the

Order under Superior Court Civil Rule 60.             On July 17, 2019, she

filed in the Superior Court civil action a Motion to Strike and

Dismiss Due to Fraud Upon the Court, Mandatory Counterclaim

(“Motion to Strike”), raising at page 5 a request under Superior

Court Civil Rule 60 for relief from the Order.              The Superior


                                        14
Case 19-10026-SMT   Doc 20    Filed 09/15/20 Entered 09/15/20 11:00:38   Desc Main
                             Document Page 15 of 16


Court denied the Motion to Strike by an Omnibus Order entered on

August 28, 2020.

      As a final judgment, the Order of May 31, 2019, is binding

on this court as a matter of res judicata (claim preclusion).

This Court must give a District of Columbia judgment full faith

and credit pursuant to 28 U.S.C. § 1738.            See Stanton v. D. C.

Court of Appeals, 127 F.3d 72, 77 (D.C. Cir. 1997).               The doctrine

of res judicata operates to bar in the second action not only

claims which were actually raised in the first, but also those

arising out of the same transaction which could have been raised.

Molovinsky v. Monterey Coop., Inc., 689 A.2d 531, 533 (D.C.1997).

The doctrine thus bars Wilson’s attempts to invalidate the

foreclosure sale.

      Even if the Order was not a final judgment, it would make no

difference:

      •    At this juncture the sale is a ratified sale, and if it

           remains a ratified sale, there was no preferential

           transfer for reasons already discussed.             If the

           Superior Court’s Order were set aside and the sale is

           set aside, no transfer would have occurred.              Without

           any transfer, there could not be a preference.

      •    If the Order was not a final judgment, and Wilson

           continues to seek in this court to invalidate the

           foreclosure sale, this court would abstain pursuant to


                                        15
Case 19-10026-SMT                                                                                     Doc 20    Filed 09/15/20 Entered 09/15/20 11:00:38   Desc Main
                                                                                                               Document Page 16 of 16


                                                            28 U.S.C. § 1334(c)(1) from hearing whether the

                                                            foreclosure sale was valid, a matter already heard in

                                                            the Superior Court, the more appropriate forum for

                                                            adjudicating the issue of the validity of the

                                                            foreclosure sale.                                          And, again, if the Superior Court

                                                            upholds its prior ratification of the sale, no

                                                            preference will have occurred for reasons already

                                                            discussed, and if it sets aside the sale, there will

                                                            not have been a transfer.

                                                                                                                          V

                              For all of these reasons, a judgment follows dismissing this

adversary proceeding.

                                                                                                                                    [Signed and dated above.]

Copies to: Debtor (by hand-mailing), recipients of e-
notifications of orders.




R:\Common\TeelSM\Judge Temp Docs\Wilson v. U.S. Bank (In re Zenobia Denelle   Wilson) - Dismiss AP_v11.wpd
                                                                                                                          16
